Citation Nr: 1430446	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for headaches and cervical spine strain.  The RO assigned the Veteran a noncompensable evaluation for headaches effective November 5, 2008.  The Veteran appeals for a higher rating.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2011 Travel Board hearing, and a transcript of this hearing is of record.

In July 2012, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.  The VBMS claims file reveals additional private treatment records and lay statements submitted in February 2014.  In January 2013, the Veteran submitted a signed waiver of RO consideration of additional evidence submitted following the January 2013 supplemental statement of the case.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  


FINDING OF FACT

The Veteran's headaches are characterized by prostrating attacks occurring on average once a month. 


CONCLUSION OF LAW

The criteria for a 30 percent rating for headaches are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

As noted above, the Veteran testified at a Board hearing in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearing, the Acting VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in May 2009 and September 2012 for headaches.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his headaches have worsened since the September 2012 examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.  

I. Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

As previously stated above, service connection for headaches was established in a May 2009 rating decision, at which time the RO assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic 8100, effective November 5, 2008, the date of her claim.  

In this case, the Veteran's headaches have been rated analogously to migraine headaches, found in Diagnostic Code 8100.  Under Diagnostic Code 8100, a noncompensable rating is assigned with less frequent attacks; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  

The rating criteria do not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

A May 2009 VA examination report reveals that as a result of an April 2003 motor vehicle accident in service, which resulted in neck and back injury, the Veteran had been experiencing headaches.  The Veteran said that she sometimes had neck pain associated with headaches.  She also complained of slight nausea associated with the headaches.  The Veteran denied any photophobia or phonophobia.  The Veteran treated her headaches with Motrin which provided some relief.  The VA examiner found that the Veteran's headaches were not incapacitating and did not impact her ability to function.  Following objective evaluation, the VA examiner diagnosed the Veteran with chronic intermittent headaches related to a cervical spine condition.  

A June 2011 statement from the Veteran's private chiropractor explained that the Veteran had been receiving treatment for her back pain, neck pain and headaches since February 2010.  The headaches occurred several times a week.  The Veteran was prescribed pain medication from her private primary care physician; however the medication only temporarily relieved her pain symptoms.  The private chiropractor said that upon treatment during 25 visits over a six-month period, the Veteran showed significant improvement, but she was not "cured."  The Veteran returned for treatment in February 2011 complaining that her symptoms had increased.  She was currently receiving treatment once every other week.  

At a June 2011 Board hearing, the Veteran testified that currently her headaches occurred twice a week lasting six hours or more.  The headaches sometimes lasted for one or two days.  The pain started from her neck towards the back of her head and then all around her head.  She said the headaches made her irritable and unable to concentrate.  She also complained of sensitivity to light.  She said that she still took prescription medication and went to the chiropractor to treat her headaches.  She said that she was not working and she was a stay-at-home mom.  Her headaches made it difficult to care for her two little children, because her headaches made her sensitive to sound.  She had to lay down when she got headaches.  

In September 2012, the Veteran underwent a VA examination to assess the current severity of her headaches.  The VA examiner noted that the Veteran had headaches as a result of tension in her back and neck following an in-service accident.  The VA examiner also noted that she had a tension headaches diagnosis since 2008, received continued chiropractic treatment since 2010, and took prescription medication to treat her headaches.  The headaches consisted of constant head pain lasting one to two days on both sides of her head that began in the back of her head and moved around her head.  The Veteran had a sensitivity to sound.  The VA examiner did not find that the Veteran had characteristic prostrating attacks of migraine headache pain.  The VA examiner did find that the Veteran had prostrating attacks of non-migraine headache pain occurring on average once every month.  A cervical spine diagnostic test showed normal results.  The VA examiner found that the Veteran's headaches did not impact her ability to work.  

A September 2013 private treatment record shows that the Veteran received treatment for her headache pain at a pain management clinic.  The record shows that the Veteran had been assessed with bilateral occipital nerve pain or headaches.  The Veteran was treated with a left occipital injection.  A statement, submitted in February 2013 from the Veteran's private doctor at the pain clinic, explained that the Veteran had received several injections and was still receiving treatment at the pain clinic.  

Lay statements submitted in February 2014 by the Veteran's husband, friend and sister-in-law described how the Veteran's headaches impacted her daily life.  She experienced neck, shoulder, and back spasms which led to severe headaches.  The Veteran's treatment, which included pain medication and chiropractic treatment, had not been completely successful in relieving her symptoms.  Prior to receiving injections in her neck and back, she had to be anesthetized and was unable to drive for 24 hours.  For each doctor's visit, a friend drove her home.  Her headaches made it difficult to concentrate while attending online classes.  She isolated herself from her family because the pain was unbearable.  

Based on a careful review of the evidence of record, the Board finds that the Veteran's headaches are 30 percent disabling.  The September 2012 VA examination report notes that the Veteran experienced prostrating attacks on average once a month.  Occasionally, the Veteran experienced headaches more often than this, but the evidence does not show that those headaches were prostrating.  

The Veteran has consistently reported her headache symptomatology, which was supported by her private treatment records and statements submitted by friends and family.  The Veteran has had regular treatment for her headaches since 2010 with limited and temporary relief.  Although the May 2009 and September 2012 VA examiners did not find that the Veteran's headaches caused any impact to her ability to work or function, the Veteran's lay statements did reflect that her headaches caused her to have problems concentrating which impacted her ability to attend online classes.  As the primary caregiver for her two children, she testified that her headaches made it difficult to care for them.  Furthermore, she was unable to drive for 24 hours each time she had injection treatment.  Therefore, the Board finds that resolving all reasonable doubt in favor of the Veteran, a 30 percent evaluation is warranted.  

The Board also considered whether a 50 percent evaluation for the Veteran's headaches is warranted.  However, the evidence does not suggest or demonstrate that the Veteran's headaches were characterized with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability at any time during the appeal period.  Therefore, a 50 percent evaluation is not warranted.  

The Board finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's headaches were more or less severe during the appeal period than is otherwise discussed above.

The Board has considered whether the Veteran's headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board finds that an extraschedular referral is not warranted.  The Veteran's service-connected headaches are manifested by symptoms of head pain that occur bilaterally and result in concentration problems and monthly prostrating attacks which are encompassed within the 30 percent rating criteria under Diagnostic Code 8100.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, there are higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Therefore, as the evidence is at least in equipoise, the Veteran's claim for a 30 percent evaluation for headaches is granted.  Because, however, the preponderance of the evidence is against the award of disability rating in excess of 30 percent, a higher rating is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 30 percent evaluation for headaches is granted. 



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


